Citation Nr: 0105091	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
plantar warts of the right foot.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to April 
1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

It is noted that the rating assigned for plantar warts of the 
right foot is the initial rating assigned.  As such, the 
holding and guidance of the case Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application.  In view of the grant 
below, the Board will allow the RO to assign an effective 
date.  This will prevent any prejudice to the appellant.  If 
the veteran ultimately disagrees with the effective date of 
the increased rating, a notice of disagreement should be 
submitted to the RO.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran has plantar warts/lesions of the right foot 
that cause him pain upon walking, and are tender to 
palpation.

3. Evidence does not show that asbestosis was manifested 
during service, or that the veteran currently has 
asbestosis.

4.  Evidence does not show that skin cancer was manifested 
during service, that the veteran currently has skin 
cancer, or that skin cancer was shown within 1 year 
following separation from service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
more, for a right foot disorder, to include warts, have been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7819, 7804, 7805, 5276, 
5279, 5282, and 5284 (2000).

2.  Asbestosis was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  Skin cancer was not incurred in or aggravated by active 
service, nor may skin cancer be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for plantar warts 
of the right foot, currently rated as noncompensable.

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
the Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran appeals 
the initial rating assigned after a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).  When initially rated, the 
veteran's right foot disability was rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7819 (2000), for benign skin growths.  This diagnostic code 
provides that benign skin growths will be rated as eczema 
under 38 C.F.R. Part 4, Diagnostic Code 7806 (2000).

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent disability evaluation is for assignment for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent disability evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2000).

The veteran's right foot condition warrants no more than a 
noncompensable evaluation under these criteria.  Indeed, 
there is no evidence of eczema in the veteran's case.  
Accordingly, under the criteria of Diagnostic Code 7806, a 
compensable evaluation has not been warranted at any time 
since the original grant of service connection.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service- 
connected right foot disability, there are additional rating 
criteria that should be considered.  In order to determine 
what criteria might be applicable, it is necessary to 
consider exactly what disabling foot conditions are 
encompassed within the veteran's rating.  The RO has termed 
the condition foot plantar warts.

Consideration is therefore given to whether other diagnostic 
criteria might be more appropriate or more beneficial to the 
veteran.  For instance, the skin condition of the right foot 
cannot be rated as a disfiguring scar or burn scar, but 
Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are tender or painful on objective demonstration.  
The veteran had a recently shaved lesion under the fifth toe 
MP joint of the right foot, which was markedly tender to 
palpation, as described on his VA examination of May 1998.  
At that time, the veteran had difficulty with heel to toe 
walking secondary to pain.  It appears, therefore, that, 
since the original grant of service connection, the veteran's 
right foot lesions have been tender or painful on objective 
demonstration.  Accordingly, the evidence supports a grant of 
10 percent, and no more, for tender or painful lesions.

Consideration is also given to rating analogously to 
Diagnostic Code 7805, under which scars are evaluated 
according to limitation of function of the part affected.  
For guidance in applying this code, reference is made to the 
rating criteria for musculoskeletal problems of the feet.  
Acquired flat foot is evaluated under Diagnostic Code 5276.  
The veteran does not have this condition, but the Board 
refers to it because the criteria are instructive of the 
level of disability associated with the veteran's foot 
symptoms.  Where symptoms are mild and relieved by a built-up 
shoe or arch support, a noncompensable evaluation is 
appropriate.  Where there is pain on manipulation and use of 
the feet, inward bowing of the tendo achillis, and weight 
bearing line over or medial to the great toe, a 10 percent 
rating is for application, whether the condition is 
unilateral or bilateral.  Of these criteria, the veteran has 
only pain on manipulation and use, without the structural 
abnormalities associated with acquired flat foot.  It would 
be inappropriate to  provide a separate rating by analogy to 
Diagnostic Code 5276, because these symptoms are the same 
ones compensated by analogy to Diagnostic Code 7804.  
Furthermore, application of this Diagnostic Code would result 
in no more than a 10 percent evaluation.

The veteran does not have weak foot or claw foot, so 
Diagnostic Codes 5277 and 5278 would not apply.  Diagnostic 
Code 5279 for metatarsalgia (i.e., pain and tenderness in the 
metatarsal region) provides a 10 percent evaluation whether 
unilateral or bilateral.  Thus a higher rating would not be 
applicable under this code, and a separate evaluation would 
constitute evaluating the same disability under different 
diagnoses, which is prohibited under 38 C.F.R. § 4.14.  
Hammertoes of all toes without claw foot are evaluated as 10 
percent disabling if unilateral under Diagnostic Code 5282.  
The veteran does not have hammertoes, nor does he have a foot 
injury to be evaluated under Diagnostic Code 5284.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's bilateral foot 
lesions/warts.  Finally, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have been considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
or the need for frequent periods of hospitalization, or 
otherwise have rendered impracticable the application of the 
regular schedular standards.  Accordingly, a remand to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating does not appear to 
be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


2.  Entitlement to service connection for asbestosis and skin 
cancer.

The veteran has claimed entitlement to service connection for 
both asbestosis and skin cancer.  As mentioned above, the 
Board notes that on November 9, 2000, the President signed 
into law H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The provisions, in effect, eliminate the "well-
grounded" claims requirement.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
the active military, naval or air service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991). 

Cancer may be presumed to have been incurred in service if 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records do not show any complaints or 
diagnoses of either asbestosis or skin cancer, nor is there 
any evidence of record that the appellant currently suffers 
has either disorder.  There is no showing of cancer within 1 
year following service.  Therefore, based on this evidence, 
the Board concludes that the preponderance of the evidence is 
against a claim of entitlement to service connection for 
either asbestosis or skin cancer.

After reviewing the claims folder, it appears that 
appropriate development has been accomplished.  There is no 
evidence that there are additional records that should be 
obtained.  There was a request for information concerning the 
asbestosis claim.  There is no indication of either of these 
claimed disorders in service or thereafter, and there is no 
reasonable possibility that a current examination would 
result in a change in outcome.  See e.g., Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


ORDER

An evaluation of 10 percent, but no more, for plantar warts 
of the right foot is granted, subject to the regulations 
governing the disbursement of monetary benefits.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for skin cancer is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

